|N THE UN|TED STATES DlSTR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|V|S|ON

lV|AF\’K SATTERLY, et a/.,

Plaintiffs,
Case No. 3:19-cv-32

JUDGE WALTER H. R|CE

v.
A|RSTREAM, |NC.,
Defendant.

 

DEC|S|ON AND ENTRY SUSTA|N|NG PLA|NT|FFS' UNOPPOSED
|VIOT|ON FOR COND|T|ONAL CLASS CERT|F|CAT|ON AND COURT-
SUPERV|SED NOT|CE TO POTENTIAL OPT-|N PLA|NT|FFS
PURSUANT TO 29 U.S.C. § 216(B) (DOC. #21); SETT|NG FORTH
PROCEDURES GOVERN|NG PLA|NT|FFS' EMERGENCY MOT|ON
FOR A PROTECT|VE ORDER, AND THE |lVlMEDlATE GRANT|NG OF
PLA|NT|FFS' |V|OT|ON FOR lSSUANCE OF NOT|CE, ADD|T|ONAL
NOT|CE, CORRECT|VE ACTlONS, PREL|M|NARY |NJUNCTlON, AND
SANCT|ONS-REOUEST FOR EXPED|TED HEAR|NG (DOC. #33)

 

As discussed during the conference call held on lV|ay 2, 2019, the Court will
hold an evidentiary hearing at 9:00 a.m., on Wednesday, lV|ay 8, 2019, on
Plaintiffs’ Emergency Motion for a Protective Order, Doc. #33. The Court has
ordered counsel on both sides to refrain from making any public comments about
this case, other than notifications concerning the time and date of the hearing.

At the evidentiary hearing, counsel shall be prepared to discuss What
discovery is needed for a hearing on Plaintiffs’ lV|otion for a Preliminary lnjunction.

After hearing from counse|, the Court Wi|| set a date for that hearing.

As further discussed during the May 2, 2019, conference cal|, the Court
SUSTA|NS P|aintiffs’ unopposed lVlotion for Conditiona| C|ass Certification and
Court-Supervised Notice to Potentia| Opt-in P|aintiffs Pursuant to 29 U.S.C.

§ 216(b), Doc. #21. The Court reserves ruling on P|aintiffs' lV|otion for Leave to
File Motion to Certify Ru|e 23 Class Pursuant to Local R. 23.3, Doc. #27. At the
May 2, 2019, hearing, counsel shall be prepared to discuss Defendant's Objections

to the form of the Court-Supervised Notice proposed by P|aintiffs.

Date: lvlay 2, 2019 L/;.\, -l@
WALTER H. RlcE
uNlTED sTATEs DlsTRlcT JuDGE

